Title: Notes on Debates, 18 April 1783
From: Madison, James
To: 

 
Friday April 18.
Application was made from the Council of Pa. for determination of Congs. as to the effect of the acts terminating hostilities, on Acts to be inforced during the war. Congs. declined giving any opinion.
The motion of Mr. Bland for striking out recommendation to States which had agreed to cede territory to revise & compleat their Cessions raised a long debate. In favor of the motion it was urged by Mr. Rutlidge that the proposed Cession of Va. ought to be previously considered & disallowed; that otherwise a renewal of the recomendation wd. be offensive; that it was possible the Cession might be accepted in which case the renewal wd. be improper. Virga. he observed alone could be alluded to as having complied in part only.
Mr. Wilson went largely into the subject. He said If the investigation of right was to be considered, the U. S. ought rather to make cessions to individual States then receive Cessions from them, the extent of the Territory ceded by the Treaty being larger than all the States put together; that when the claims of the states come to be limited on principles of right, the Alleghany Mountains would appear to be the true boundary: this could be established without difficulty before any Court, or the Tribunal of the World. He thought however policy reqd. that such a boundary sd. be established as wd. give to the Atlantic States access to the Western Waters. If accomodation was the object, the clause ought by no means to be struck out. The Cession of Virga. could never be accepted because it guaranteed to her the country as far as the Ohio, which never belonged to Virga. [here he was called to order by Mr Jones]. The question he sd. must be decided. The indecision of Congs. had been hurtful to the interests of U. S. If compliance of Va. was to be sought she ought to be urged to comply fully.
For the vote in the affirmative, with exception of Virga. & S. Carol: see Journal.
The plan of Revenue was then passed as it had been amended; all the states present concurring except R. I. wch. was in the Negative & N. Y. wch. was divided Mr Floyd ay & Mr. Hamilton no.
